DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                     Information Disclosure Statement
2.           The information disclosure statements (IDS) were submitted on the following: 02/04/2021, 05/18/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dogen et al., US 2017/0253700 A1. 

Claim 7. Dogen discloses a heat-curable resin composition used for a process for manufacturing a semiconductor device, having a melt viscosity of 3100 Pa-s or higher at 120°C. This limitation would read through [0092], wherein is disclosed that the curable silicone composition prepared in Example 7 was heated at 120° C. for 10 minutes, the melt viscosity at 100° C. of this curable hot-melt silicone was 3400 Pa.Math.s. Furthermore, when this curable hot-melt silicone was heated at 180° C., the curable hot-melt silicone was once melted and then cured to obtain a cured product having no hot melt properties within 5 minutes. 

Allowable Subject Matter
5.	Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 8 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of having a storage modulus of 70 MPa or higher at 35°C.
(B)	Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of having a high-molecular weight component having a molecular weight of 100000 to 1000000, and a filler, wherein a content of the high-molecular weight component based on a total mass of the heat-curable resin composition is 15% to 66% by mass. 

 (C)	Since claim 10 is dependent claim of objected claim (claim 9), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 9).	

(D)	Claim 11 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the heat-curable resin composition is used for a process for manufacturing a three-dimensional NAND memory.
(E)	Claim 12 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of having a dicing/die-bonding integrated film, comprising: a tacky adhesive layer; and an adhesive layer formed of the heat-curable resin composition.
(F)	Since claim 13 is dependent claim of objected claim (claim 12), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 12).	 

6.  	Claims 1-6 allowed.
                                                                         Reasons for Allowance
7.	The following is an examiner's statement of reasons for allowance:
8. 	Regarding claims 1-6, the prior art failed to disclose or reasonably suggest a step of sticking a surface on the adhesive layer side of the dicing/die-bonding integrated film and a semiconductor wafer together; a step of dicing the semiconductor wafer; a step of expanding the base material film and thereby dividing the semiconductor wafer and the adhesive layer into individual pieces, to obtain an adhesive-attached semiconductor element formed of the individual piece; a step of picking up the adhesive-attached semiconductor element from the tacky adhesive layer; a step of laminating the adhesive-attached semiconductor element to another semiconductor element, with an adhesive of the adhesive-attached semiconductor element interposed therebetween; and a step of heat-curing the adhesive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899